Citation Nr: 0017656	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  97-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis, sinus 
headaches, tinnitus, chronic otitis media, a nasal deformity, 
bilateral hearing loss and impaired vision, including as due 
to head trauma sustained in service.

2. Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.

3. Entitlement to an evaluation in excess of 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978 and from January 1979 to January 1982.  In September 
1982, the Department of Veterans Affairs (VA) Regional Office 
St. Louis, Missouri, granted service connection for a right 
knee disability, and rated it as 10 percent disabling.  

By rating action dated in March 1997 the Regional Office 
denied entitlement to service connection for right otitis 
media, tinnitus, impaired vision, and sinusitis.  The veteran 
appealed from those decisions.  He also appealed from a 
September 1997 rating action denying entitlement to service 
connection for left otitis media, residuals of a nasal 
fracture and bilateral hearing loss.  In a February 1999 
rating action, the regional office granted service connection 
for a left knee disability, and also rated it as 10 percent 
disabling.  The veteran appealed for a higher evaluation for 
both knee disabilities.  In June 1999 veteran testified at a 
hearing at the regional office before a hearing officer.  The 
case is now before the Board for appellate consideration.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for sinusitis, sinus headaches, tinnitus, chronic 
otitis media, a nasal deformity and bilateral hearing loss is 
being deferred pending further action by the regional office.

This case was certified on appeal as including the issue of 
entitlement to service connection for scarring resulting from 
head trauma during service.  However, in the March 1997 
rating action, service connection was granted for a scar over 
the left eye with an evaluation of zero percent.  The basis 
for the grant of service connection for the scar was 
apparently that the scar resulted from head trauma sustained 
by the veteran during service in March 1978.  If the veteran 
wishes to claim service connection for additional scarring as 
a result of the inservice head trauma or otherwise, he should 
notify the regional office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claims for 
increased ratings for the knee disability has been obtained 
by the regional office.

2.  During service, in March 1978, the veteran sustained a 
head injury when he was struck by a chain binder.  He had 
slight dizziness and blurred vision.  He was also treated for 
otitis media in service.

3.  When the veteran was afforded a VA eye examination in 
April 1997 his visual acuity was normal.

4.  Sinusitis, sinus headaches, tinnitus, chronic otitis 
media, bilateral hearing loss and a nasal deformity were 
initially reported many years following the veteran's release 
from active duty.

5.  At a VA examination in February 1997, the examiner 
indicated that the veteran's septal deformity and possibly 
secondary hypertrophy of the turbinates could be secondary to 
the chain binder injury in service.  He also stated that 
headaches could be a problem following head injuries.  In 
June 1997 the examiner stated that the injury might have 
caused some problems with hearing loss or injury to the inner 
ear and tinnitus.

6.  The veteran's claims for service connection for 
sinusitis, sinus headaches, tinnitus, chronic otitis media, a 
nasal deformity and bilateral hearing loss are plausible.

7.  Range of motion of the veteran's knees is from 0 degrees 
to 110 degrees with crepitus.  He has osteoarthritis 
involving each knee.  There is no instability of the knees.

8.  The veteran's knee disabilities are each productive of no 
more than slight disability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for visual 
impairment is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303(c) (1999).

2.  The veteran's claims for service connection for 
sinusitis, sinus headaches, tinnitus, chronic otitis media, a 
nasal deformity and bilateral hearing loss are well grounded.  
38 U.S.C.A. §§ 1131, 5107.

3.  Evaluations in excess of 10 percent each for the 
veteran's left and right knee disabilities are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5257, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim for service connection for 
impairment of vision is not well grounded.  The Board finds 
that the claims for service connection for the other 
disabilities in question are well grounded.  The Board 
further finds that the claims for increased ratings for the 
left and right knee disabilities are well grounded.  The 
Board is satisfied that all relevant facts regarding the 
claims for increased ratings for the knee disabilities have 
been properly developed.

I.  The Claim for Service Connection for Visual Impairment,
including as due to Head Trauma in Service.

The veteran's service medical records reflect that in March 
1978 he was struck on the forehead by a chain binder.  There 
was no unconsciousness.  He complained of slight dizziness 
and blurred vision.  When the veteran was examined for 
separation from his initial period of service, clinical 
evaluation of the eyes was normal.

When the veteran was examined for entry into his secondary 
period of service, he reported that he had had a head injury.  
On the medical examination, clinical evaluation of the eyes 
was normal.  When he was examined for separation from that 
period of service, clinical evaluation of the eyes was 
normal.

The veteran's initial claim for VA disability benefits was 
submitted in June 1978.  He referred to a head injury.  In 
January 1979 the claim was considered to have been abandoned 
because the veteran failed to prosecute the claim.

In February 1982 the veteran submitted a claim for service 
connection for a right knee disability.

The veteran was afforded a VA examination in March 1982.  
Various findings were made regarding the musculoskeletal 
system including findings regarding the knees.  Examination 
of the eyes was negative.  The only diagnosis made pertained 
to the right knee.

In September 1996 the veteran submitted a claim for service 
connection for conditions including visual impairment 
resulting from the head injury sustained in service.

During the June 1999 hearing on appeal, the veteran testified 
that during service, in March 1978, he had been struck 
between the eyes by a chain binder.  He had lost 
consciousness for a while.  His vision was blurry and his 
ears were ringing.

The regional office received VA outpatient treatment records 
reflecting treatment of the veteran for various conditions 
from 1995 to 1997.  An eye examination in September 1996 
showed presbyopia (impairment of vision due to advancing 
years).  When the veteran was afforded an eye examination in 
April 1997 he indicated that at night the lights appeared 
hazy and television channels seemed blurry and difficult to 
see.  It was noted that he had sustained a blow to his face 
in 1978.  On examination his visual acuity was 20/20 in both 
eyes.  Ocular motility was reported to be normal.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App 498 (1995).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, as noted 
previously, the veteran's service medical records reflect 
that he sustained head trauma in 1978 and complained of 
dizziness and blurred vision.  However, the remainder of the 
veteran's service medical records do not reflect any 
complaints or findings regarding residuals of the head 
trauma.  When the veteran was afforded the VA eye examination 
in 1997 his visual acuity was tested and found to be normal 
in both eyes.  Ocular motility was also reported to be 
normal.  An eye disability was not demonstrated on the VA 
examination and the veteran has not submitted any evidence of 
such a disability.  In the absence of any documentation of a 
current eye disability, the veteran's claim for service 
connection for impairment of vision may not be considered 
well grounded.  Since the claim is not well grounded, it must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
veteran's claim for service connection for impairment of 
vision on a ground different from that of the regional 
office; that is, whether the claim is well grounded, rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision. In 
assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above would not result in a determination favorable 
to the veteran.  VAOPGCPREC 16-92.  To submit a well-grounded 
claim, the veteran would need to offer competent evidence, 
such as a medical statement, that he currently has an eye 
disability and that there is a relationship between the eye 
disability and the March 1978 head trauma sustained in 
service or that the eye disorder is otherwise related to 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  The Claims for Service Connection for Sinusitis, Sinus 
Headaches, Tinnitus, Chronic Otitis Media, a Nasal Deformity 
and Bilateral Hearing Loss.

The veteran's service medical records reflect that in March 
1978 he was struck on the forehead by a chain binder.  There 
was no documented unconsciousness.  He complained of slight 
dizziness and blurred vision.  In May 1970 he complained of 
ear pain and an assessment of otitis media was made.  Actifed 
was prescribed.  When he was examined for separation from his 
initial period of service clinical evaluation of the head, 
nose, sinuses, ears, and drums was normal.

When the veteran was examined for entry into his second 
period of service, he reported that he had had a head injury.  
On the medical examination, clinical evaluation of the head, 
nose, sinuses, ears and drums was normal.  When he was 
examined for separation from that period of service, the 
clinical evaluation of the head, nose, sinuses, ears, and 
drums was normal.

In September 1996 the veteran submitted a claim for service 
connection for conditions including sinusitis and sinus 
headaches resulting from the head injury sustained in 
service.  A private CT scan of the veteran's sinuses dated in 
February 1997 reflected findings including mild congestion of 
the nasal turbinates.

When the veteran was afforded the VA ear examination in 
February 1997 he complained of bilateral tinnitus, decreased 
hearing in both ears for years and dizziness if he bent over 
or stood up fast.  It was noted that he had been struck in 
the forehead with a chain in 1978 during service.  He 
reported recurrent sinus problems.  A CT scan of the sinuses 
showed evidence of a very mild frontal sinusitis.  The 
veteran had a marked nasoseptal deformity.  There was an 
enlarged inferior turbinate on the right side.  The examiner 
noted that the February 1997 CT scan of the sinuses showed a 
severe nasoseptal deformity, enlarged anterior turbinates and 
frontal ethmoid sinusitis.  The examiner indicated that the 
veteran's septal deformity and possibly secondary hypertrophy 
of the turbinates could be secondary to the chain binder 
injury in service.  He stated that headaches could also be a 
problem following head injuries.

When the veteran was afforded a VA ear examination in June 
1997 he reported a history of ringing in both ears and 
decreased hearing.  It was noted that he had a history of 
being struck in the face and bridge of the nose with a chain 
binder during service which might have caused some problems 
with hearing loss or injury to the inner ear and tinnitus.

The assessment was that the veteran had a high-frequency 
hearing loss that was moderate in the right ear and moderate 
to profound in the left ear and bilateral tinnitus with some 
symptoms of occasional vertigo with bending.  He had a severe 
nasoseptal deformity and large inferior turbinates with mild 
sinusitis.

The veteran was also afforded a VA audiological examination 
in June 1997.  The right ear showed normal hearing through 
3,000 Hertz, a moderate sensorineural hearing loss in the 
4,000 to 6,000 Hertz region and a mild sensorineural hearing 
loss at 8,000 Hertz.  The left ear had normal hearing through 
2,000 Hertz and a moderate to severe sensorineural hearing 
loss above 2,000 Hertz.

The regional office later received extensive private medical 
records reflecting treatment of the veteran for various 
conditions from 1985 to 1997.  In November 1991 sinusitis and 
left otitis were reported.  Medical records from the Ferguson 
Medical Group include November 1991 reports of sinusitis and 
left otitis.  An X-ray study of the paranasal sinuses in 
September 1994 showed findings consistent with maxillary 
sinusitis.  Medical records from the Missouri Delta Medical 
Center reflect treatment of the veteran for various 
conditions from 1989 to 1997.  In March 1997 he complained of 
frontal headaches, nausea, vomiting and a sinus infection 
that had begun the previous day.

In February 1997, the VA examiner indicated that headaches 
could be a problem after head trauma.  He also expressed an 
opinion that the veteran's septal deformity could be 
secondary to the chain binder injury in service.  In June 
1997 the examiner indicated that the injury during service 
might have caused some problems with hearing loss or injury 
to the inner ear and tinnitus.  In view of the opinions 
expressed by the VA examiners, the Board concludes that the 
veteran's claims for service connection for sinusitis, sinus 
headaches, tinnitus, chronic otitis media and a nasal 
deformity are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented claims 
which are plausible.  The VA accordingly has the duty to 
assist the veteran in the development of those claims.  In 
view of the somewhat ambiguous opinions expressed by the VA 
examiner, the Board believes that additional medical 
information regarding those claims would be desirable.



III.  The Claims for an Evaluation in Excess of 10 Percent 
for a Left Knee Disability and an Increased Rating for a 
Right Knee Disability,
Currently Rated 10 Percent Disabling.

The veteran's service medical records reflect that he was 
observed and treated on a number of occasions for right knee 
problems.  Surgery for the right knee disability was 
performed.  He was found unfit for military duty due to the 
right knee condition and was separated from service as a 
result of that disability.

In February 1982 the veteran submitted a claim for service 
connection for a right knee disability.

When the veteran was examined by the VA in March 1982 it was 
indicated that during service in 1981 he had had a right 
medial meniscectomy and repair of the lateral collateral 
ligament.  On physical examination, the veteran could walk on 
his heels and toes.  He squatted to about 85 percent of 
normal.  His right lower extremity appeared to be about one-
fourth of an inch shorter than the left.  The right thigh was 
about 1 inch smaller than the left in circumference.  
Quadriceps strength was good.  The right knee was three-
eighth of an inch larger than the left.  There were healed 
scars over the lateral and medial aspect of the knees.  The 
scars were not tender.  The veteran had a full range of 
motion of the knee.  The ligaments appeared to be intact.  
There was some grating noted on manipulation of the knee 
joint.  No crepitus was present and there was no evidence of 
fluid.  The diagnosis was postoperative residuals of a right 
medial meniscectomy and ligament repairs for instability of 
the right knee.

By rating action dated in September 1982 service connection 
was granted for a right knee condition, rated 10 percent 
disabling under Diagnostic Code 5257.

In September 1996 the veteran submitted a claim for service 
connection for a left knee disability.

The veteran was hospitalized by the VA during April 1996 for 
a tear of the medial meniscus of the left knee.

In a March 1997 rating action service connection was denied 
for a left knee disability.  The veteran appealed from that 
decision.

In a February 1998 statement William T. Webster, M.D., 
indicated that the veteran had been evaluated during that 
month.  He noted that the veteran had a history of multiple 
surgeries on the right knee for an anterior cruciate ligament 
tear and a medial meniscus tear and also had had surgery for 
the left knee.  He also had evidence of degenerative changes 
in both knees with the right being more advanced than the 
left.  

The veteran was afforded a VA orthopedic examination in 
August 1998.  He complained of pain, weakness, stiffness, 
swelling, redness, instability or giving way, locking of the 
knee and fatigability and lack of endurance.  The veteran 
indicated that during service while playing football he had 
injured his right knee and surgery had been required.  He 
complained of chronic pain involving the knee especially 
worse after ambulation and by 2 o'clock in the afternoon with 
stiffness in the early morning.  He denied having any 
swelling, heat or redness.  He stated that about 3 or 4 times 
a week, the knee would give way.  The knee medially rotated 
especially on uneven ground and going upstairs.  There was no 
locking.  With regard to fatigability the veteran reported a 
lack of endurance.  He reported that severe flare-ups would 
be associated more with changing of the weather due to a 
damp-type weather.  He had been given braces for his knees 
but did not have them on the day of the examination.  He 
reported that he had them at home and used then on a routine 
basis, about every other day.

The left knee was essentially the same as the right knee.  He 
complained of pain, especially after 2 o'clock in the 
afternoon after ambulation.  He complained of early morning 
stiffness.  The pain and flare-ups were the same as for the 
right knee.  He also had a brace for the left knee that he 
wore every other day.  It was noted that the veteran had 
worked for the Post Office for the previous 15 years as a 
mailman delivering mail.  He usually walked 10 to 12 miles a 
day.  The things he no longer did because of the knees 
included martial arts, jogging and running sports.  He 
avoided steps if at all possible and all ladders.

On examination of the right knee no edema was noted.  The 
alignment appeared good.  There was no varus/valgus 
abnormality.  Range of motion of the right knee was 
essentially normal, from 0 degrees to 110 degrees.  Crepitus 
was noted throughout the range of motion.  No catching or 
locking action was noted.  Pain was elicited on motion of the 
knee.  The veteran had not been working on the day of the 
examination so that had improved the examination.  Direct 
pressure on the right patella produced pain.  There was no 
laxity of the ligaments noted.  The right leg was slightly 
weaker than the left.

On examination of the left knee there was no edema noted.  
Range of motion was from 0 degrees to 110 degrees with 
crepitus throughout the range of motion.  Pain was again 
elicited on motion of the knee.  There was no varus/valgus 
abnormality.  No direct pain was elicited with direct 
pressure on the knee.  There was no instability of the 
ligaments noted.  The veteran walked with a slight limp from 
right to left.  He was able to squat about 60 percent 
secondary to knee pain and there was no crepitus noted 
throughout arising from the squatting position.  X-ray 
studies showed osteoarthritis of both knees.  The diagnosis 
was osteoarthritis of the knees.

By rating action dated in February 1999 service connection 
was established for a left knee disability, rated 10 percent 
disabling.  The 10 percent evaluation for the right knee 
disability was confirmed and continued.  Both knees were 
evaluated under Diagnostic Code 5262.

Private medical records dated from 1985 to 1991 reflect that 
the veteran was seen for various conditions including his 
knees.  In October 1998 it was noted that he had a recent 
hyperextension injury to his left knee.

During the June 1999 hearing, the veteran indicated that the 
scar on his left knee was tender and extremely painful.  He 
stated that his knees stiffened up at night and would also 
swell.  He related that he occasionally wore a brace on his 
left knee.  He stated that he took medication for the pain in 
his knees.  He indicated that the symptoms involving his 
right knee were worse than those involving the left knee.  He 
stated that he had difficulty squatting.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. Part 4, Code 5262.

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected 
condition.  The Court noted that the distinction might be 
important in terms of, among other things, determining the 
evidence that could be used to decide whether the original 
rating on appeal was erroneous.  The Court indicated that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.

In this case, the veteran has complained of chronic pain 
involving both knees and there has been fatigability noted 
with the right knee being weaker than the left.  However, 
range of motion of the knees has been described as normal and 
no laxity or instability of the ligaments was found on the 
August 1998 VA orthopedic examination.  The record reflects 
that the veteran has osteoarthritis involving both knees; 
however, that condition is evaluated on the basis of the 
limitation of motion of the affected joint and as such the 
osteoarthritis would not warrant entitlement to an evaluation 
in excess of that currently in effect for the bilateral knee 
disabilities.  Under the circumstances, the Board is unable 
to conclude that an evaluation in excess of 10 percent is 
warranted for the veteran's bilateral knee conditions.

The evidence of record does not indicate that the veteran's 
left knee condition has changed significantly since the 
initial rating and thus possible staging of the rating under 
Fenderson is not for consideration.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims held that 
consideration must be given to functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  In this case, the VA examination did reflect 
some functional loss due to chronic pain involving the 
veteran's knees and there was an indication of weakness and 
fatigability as a result of the knee disabilities.  These 
factors were taken into consideration by the Board in 
determining the degree of severity of the veteran's bilateral 
knee conditions.  The Board has also considered an opinion by 
the General Counsel of the VA indicating that when a claimant 
has both arthritis and instability of the knee, they may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  X-ray studies have shown arthritis 
involving each of the veteran's knees; however, the VA 
examination did not disclose any instability of the knees.  
Thus, there is no basis for establishing separate ratings for 
arthritis and instability of either knee.

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claims for increased 
ratings for his bilateral knee disability; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material matter regarding those 
issues.  38 U.S.C.A. § 5107.


ORDER

The veteran's claims for service connection for sinusitis, 
sinus headaches, tinnitus, chronic otitis media, a nasal 
deformity and bilateral hearing loss are well grounded.  The 
appeal is granted to this extent.

Entitlement to service connection for visual impairment, 
including as due to head trauma sustained in service is not 
established.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability and an increased evaluation for a right 
knee disability, currently rated 10 percent disabling is not 
established.  The appeal is denied to this extent.


REMAND

As noted previously, the VA examiner's opinions in February 
and June 1997 regarding whether the veteran's nasal 
deformity, headaches, hearing loss, injury to the inner ear 
and tinnitus resulted from his inservice head trauma were 
somewhat ambiguous.  The Board notes further that if the 
nasal deformity resulted from the inservice trauma, the 
veteran's sinusitis and sinus headaches could possibly have 
resulted from that disability.  Accordingly, the Board 
believes that additional medical information would be 
desirable and the case is REMANDED for the following action:

1.  The veteran should be afforded 
special ear, nose and throat, 
neurological and audiological 
examinations in order to determine the 
current nature and extent of any 
sinusitis, sinus headaches, tinnitus, 
chronic otitis media, a nasal deformity 
and hearing loss.  All indicated special 
studies should be conducted.  To the 
extent possible, the examiners should 
express definitive opinions as to whether 
any of the conditions found may have 
resulted from the head trauma sustained 
by the veteran during service in March 
1978 and in the case of sinusitis and 
sinus headaches whether those conditions 
are related to the nasal deformity.  The 
claims file is to be made available to 
the examiners for review.

2.  The regional office should then 
review the veteran's claims for service 
connection for sinusitis, sinus 
headaches, tinnitus, chronic otitis 
media, a nasal deformity and hearing 
loss.  If the determination regarding any 
of those issues remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining issues on appeal pending 
completion of the requested action.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



Error! Not a valid link.

